Roache, J.
Bill in chancery by Barbour and Smith, and Peter A. White & Co., against Duncan, Shook, and others, for the purpose of subjecting to sale certain premises charged to have been conveyed with intent to defraud the complainants.
The bill alleges that Barbour and Smith recovered a judgment against Duncan, on the 8th of September, 1847, for 236 dollars and 61 cents, on a note dated July 30, 1846; that Peter A. White Co. also recovered a judgment against Duncan, on the 27th of February, 1848, for 544 dollars and 47 cents, on two notes dated respectively on the first and second of December, 1846; that executions were issued on both judgments, and returned nulla bona, before the filing of the bill; that on the 2d of September, 1847, Duncan conveyed a town lot, which was the only unincumbered property owned by him, subject to execution, to the defendant Shook; that said conveyance was made pending the suit of Barbour and Smith, and long after the date of all the notes above mentioned; that the conveyance was made for the purpose of placing the property beyond the reach of the complainants, and thus fraudulently preventing them from collecting their said *563debt; and that Shook was cognizant of the fraudulent intent, and participated in it.
D. Kelso, for the plaintiffs.
W. M. Dunn, for the defendants.
The answers admitted the notes, judgments, executions, returns, and the sale by Duncan to Shook, but denied all charges of fraud, and insisted that the sale was made in good faith, and for a valuable consideration.
Upon the hearing, the Court held the conveyance from Duncan to Shook to be fraudulent and void, and decreed a sale, pursuant to the prayer of the bill.
The only error alleged for the reversal of this decree is, that it is not sustained by the evidence.
Upon a careful examination of the proof before the Circuit Court, we are satisfied the decree ought not to be disturbed on that ground. We think the conclusion of Court was a fair deduction from the evidence in the case.
The facts and circumstances established by the proof were such as, in our opinion, to justify the Court in finding that the conveyance was made for the purpose of hindering the complainants in the collection of their debts, and that the grantee had full knowledge of that purpose.

Per Curiam.

The decree is affirmed, with 10 per cent, damages and costs.